Per Curiam.

The gravamen of respondent’s position in this case is that his conviction under R.C. 2919.24(A) (1) does not constitute illegal conduct involving moral turpitude and thus does not violate DR 1-102(A)(3). Essentially, respondent maintains that his conviction resulted not from his having sexual relations with this girl, but from speaking with her after her mother had told him not to do so, and that talking to the girl on the telephone did not involve moral turpitude. Having made this distinction, respondent urges us to read “illegal conduct involving moral turpitude” so that DR 1-102(A)(3) would not be violated unless the illegal conduct itself was the act of moral turpitude. Respondent also contends that his relationship with this girl is not sufficiently related to his fitness to practice law to be the subject of disciplinary action.
The record does not support respondent’s argument that the charge against him was based solely on the May 31, 1986 telephone call. While the telephone call was the immediate cause for involving the authorities, it can hardly be considered an independent reason for the charge that was filed. Indeed, the police reports that led to the charge relate the details of respondent’s sexual involvement with the girl, as well as that he contacted her without her mother’s knowledge and approval. These reports firmly establish that the mother disapproved of the entire affair, not just the telephone call. They also establish that respondent engaged in this relationship despite his understanding that the mother would have disapproved of it had she realized what was going on.
Even if we subscribed to respondent’s version of the facts, however, we would not be inclined to construe DR 1-102(A)(3) as narrowly as respondent suggests. An examination of the plain language of DR 1-102(A)(3) reveals that the rule prohibits lawyers from engaging in illegal acts involving moral turpitude; it does not restrict its reach to illegal acts of moral turpitude. Accordingly, we hold that all the circumstances surrounding illegal conduct should be considered when determining whether a DR 1-102(A)(3) violation has occurred.
The circumstances present in this case provide ample support for the disciplinary violations found by the board. The record plainly demonstrates that respondent knew through*79out this relationship that the girl’s mother would disapprove and that he deliberately encouraged the girl to conceal it for that reason. Moreover, the evidence shows that respondent’s involvement with the girl became common knowledge in their community and that she suffered considerable embarrassment and humiliation as a result.
In Cincinnati Bar Assn. v. Shott (1967), 10 Ohio St. 2d 117, 130, 39 O.O. 2d 110, 118, 226 N.E. 2d 724, 733, this court observed that the term moral turpitude is not subject to exact definition. We also noted, however, that “[t]hat which constitutes moral turpitude for a lawyer is far different from that which constitutes moral turpitude for the layman. The lawyer, because of his training and position of public trust, must be held to a more strict standard than the layman.” Id. at 131, 39 O.O. 2d at 119, 226 N.E. 2d at 733.
There is no question in our minds that respondent’s actions constituted illegal conduct involving moral turpitude or that he failed to conduct himself in a manner befitting one in a position of public trust. Therefore, we concur in the board’s finding that respondent violated DR 1-102(A)(3) and 1-102(A)(6). However, we believe respondent’s conduct requires a more severe sanction than that recommended by the board. Accordingly, respondent is ordered suspended from the practice of law in Ohio for one year. Costs taxed to respondent.

Judgment accordingly.

Sweeney, Acting C.J., Locher, Holmes, Wright and Christley, JJ., concur.
Douglas, J., dissents.
H. Brown, J., dissents with opinion.
Judith A. Christley, J., of the Eleventh Appellate District, sitting for Moyer, C.J.